DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/2022.
Applicant's election with traverse of Group I: claims 1-14 in the reply filed on 6/13/2022 is acknowledged. This is not found persuasive, because no arguments were made to support Applicant’s traversal.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 9-10 and 13-14 are objected to because of the following informalities:    
In claim 9, line 3, “and a combination thereof” should read –and combinations thereof--.
In claim 10, line 1, “C-based gas” should read –carbon-based gas--.
In claim 13, lines 2-3, “shaped object” should read –shaped steel object--.
In claim 14, line 2, “shaped object” should read –shaped steel object--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "in the form of a coil" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 6 is given the broadest reasonable interpretation such that the limitation “in the form of a coil” is interpreted as –in coil form--.
Claim 13 recites the limitations “the heating” in line 1 and “the Ms temperature” in line 2, which lack sufficient antecedent basis, as claim 11 makes no mention of a heat or an Ms temperature. It would appear that Applicant intended for claim 13 to be dependent on claim 12, in which case claim 13 would have sufficient antecedent basis. 
Claim 14 is dependent on claim 13 and is also rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites the limitation “wherein the heating the shaped steel object to a temperature below the Ms temperature comprises…”, which fails to further limit claim 11, because claim 11 contains no limitation to heating the shaped steel object to a temperature below a Ms temperature. It would appear that Applicant intended for claim 13 to be dependent on claim 12, which contains a limitation to heating the shaped steel object to a temperature below a Ms temperature
Claim 14 is dependent on claim 13 and is thus also rejected for the same reason.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov et al. (US 2017/0321294), as cited in the IDS dated 11/24/2020, hereinafter “Arlazarov,” in view of Shan et al. (US 2014/0261920), hereinafter “Shan.”
Regarding claim 1-3, 5, Arlazarov teaches a method of forming a shaped steel product, the method comprising cutting a blank from an alloy composition ([0138], [0187]), the alloy composition comprising, by weight, 0.15-0.40% C, 1.5-4.0% Mn, 0.5-2.5% Si, 0.0005-1.5% Al, 0-4% Cr, ≤3.0% Ni, 0-0.5% Mo, ≤0.1% Nb, ≤0.1% Ti, 0.0005-0.005% B, and a balance of Fe and unavoidable impurities (Abstract, [0012]-[0029)), which satisfies or overlaps with the chemical composition ranges recited in claims 1-3 and 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Arlazarov teaches heating the blank to a temperature above the temperature Ac3 of the steel, preferably between 900°C and 950°C ([0190]), which overlaps with the instantly claimed range of above Ac1. 
Arlazarov teaches that the heated blank is then extracted from the oven and transferred to a hot forming device, for example a hot stamping press (i.e. die), and thereafter hot stamped ([0192]-[0193]), which reads on transferring the heated blank to a die and forming the heated blank into a predetermined shape defined by the die to generate a stamped object.
Arlazarov further teaches cooling the steel part (i.e. stamped object) to ambient temperature, thereby forming a shaped steel object ([0201]).
Arlazarov teaches that the steel blank may be non-coated or optionally pre-coated ([0188]), but is silent as to wherein the heating of the blank is performed under an atmosphere comprising at least one of an inert gas, a carbon-based gas, and nitrogen gas, as required by claim 1. 
However, in the same field of endeavor, Shan teaches that a steel blank may be heated to above its austenitizing temperature in a protective atmosphere, such as a nitrogen gas atmosphere, to protect the steel blank from oxidation in the heating process prior to hot stamping ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the heating of the non-coated blank under an atmosphere comprising nitrogen gas in the process of Arlazarov in order to protect the blank from being oxidized during heating, as taught by Shan ([0052]).
Regarding claim 6, Arlazarov modified by Shan teaches that the blank may be cut from a sheet or coil (Arlazarov: [0138], [0187]).
Regarding claim 7, Arlazarov modified by Shan teaches wherein the heating the blank is preferably carried out at a temperature between 900°C and 950°C (Arlazarov: [0190]).
As to claim 8, Arlazarov modified by Shan teaches wherein the heating is performed for a time period of 3-10 minutes (Arlazarov: [0190]).
Regarding claim 9, note that the limitation “where the inert gas is selected from the group consisting of helium (He), neon (Ne), argon (Ar), krypton (Kr), xenon (Xe), and a combination thereof” does not positively require that the heating is performed under an atmosphere of such inert gas. This limitation merely limits the inert gas to these gases in a case where the atmosphere contains inert gas. Therefore, the method of Arlazarov modified by Shan, which performs heating in a nitrogen gas atmosphere (Shan: [0052]) reads on claim 9.
Regarding claim 10, note that the limitation “where the C-based gas is selected from the group consisting of CH4, C2H6, and a combination thereof” does not positively require that the heating is performed under an atmosphere of such C-based gas. This limitation merely limits the C-based gas to these gases in a case where the atmosphere contains C-based gas. Therefore, the method of Arlazarov modified by Shan, which performs heating in a nitrogen gas atmosphere (Shan: [0052] )reads on claim 10.
With respect to claim 11, Arlazarov modified by Shan teaches wherein the heating is performed under an atmosphere comprising nitrogen gas (i.e. N2 gas) (Shan: [0052]).
Regarding claims 12-14, Arlazarov modified by Shan teaches wherein the stamped object is cooled to a temperature QT, preferably below Ms-20°C (Arlzarov: [0200]), which overlaps with decreasing the temperature of the stamped object to ambient temperature, followed by reheating to a temperature PT between QT and 470°C and maintained at the temperature PT for a duration Pt between 5s and 600s (Arlzarov: [0200]), which overlaps with a temperature below the Ms temperature, a temperature of 100-400°C, and a time period of 0.1 min to 60 min, followed by finally cooling the part to ambient temperature (Arlzarov: [0201]). Arlazarov modified by Shan teaches overlapping ranges with respect to the temperatures and time periods. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach or render obvious a method comprising all of the features as recited in combination. The closest prior art, Arlazarov (US 2017/0321294) modified by Shan (US 2014/0261920), renders obvious the method of claim 1, as detailed above. Arlazarov modified by Shan further teaches 0.0005-1.5 wt.% Al (Arlazarov: Abstract), which overlaps with the instantly claimed range of greater than or equal to about 1 wt.% to less than or equal to about 5 wt.%. However, Arlazarov modified by Shan teaches an Si content of 0.5-2.5 wt.% (Arlazarov: Abstract, [0096]-[0097]), which is far above the instantly claimed range of about 0.2 wt.% Si. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Therefore, claim 4 is distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734